Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–18 have been submitted for examination.  
Claims 1–18 have been examined and rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recites the limitation "the comparing the even" in their penultimate lines.  There is insufficient antecedent basis for this limitation in the claim. For examination, the limitation will be read as “the comparing of the event”.
Claims 9 and 18 recites the limitation "the comparing the even" in their last two lines.  There is insufficient antecedent basis for this limitation in the claim. For examination, the limitation will be read as “the comparing of the event”.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  both claims include the limitation “select[ing] mew the media content”, which is grammatically incorrect.  For examination, the limitation will be read as “select[ing] the media content”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–18 are rejected under 35 U.S.C. 103 as being unpatentable over Tischer et al. (US 2007/0271580) and Chung et al. (US 2012/0309515).
Regarding claims 1 and 10, Tischer discloses:
A user experience system comprising: 
a processor; (Tischer, ¶ [0034], “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, and/or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer and/or other programmable data processing apparatus, create means (functionality) and/or structure for implementing the functions/acts specified in the block diagrams and/or flowchart block or blocks.”) and a memory coupled with and readable by the processor and storing therein a set of instructions which, (Tischer, ¶ [0035], “These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instructions which implement the function/act specified in the block diagrams and/or flowchart block or blocks.”) when executed by the processor, (Tischer, ¶¶ [0036–7]) causes the processor to: 
initially sense feedback of the user experience, create at least an initial contextual data set from the initially sensed feedback; (Tischer, Fig. 16, Member vs. time traces, ¶ [0118], Fig. 16, Content vs. time traces, ¶ [0113], Fig. 15, T1 through T4, alternatively, the inferences described in ¶ [0111])
transmit media content to the user; (Tischer, ¶ [0014], “embodiments of the present invention provide content presentation systems including a content presentation device configured to provide an audio and/or visual output, and an audience-adaptive controller that is configured to sense attributes of a plurality of unknown audience members, determine demographics of the plurality of unknown audience members from the attributes that are sensed, and control the content presentation device based on the demographics that are determined.”, Fig. 15, generally, ¶ [0111])
subsequently sense feedback of the user experience; (Tischer, Figs. 15, 16, 17, ¶ [0114])
create at least one subsequent contextual data set from the subsequent sensed feedback; (Tischer, Fig. 16, generally, ¶ [0113])
measure changes in the user experience by comparing the initial contextual data set with the subsequent contextual data set; (Tischer, Figs. 15, 16, 17, ¶ [0114]) and 
generate personalized user data based on the measuring changes, (Tischer, Fig. 21, generally, ¶ [0123])
Tischer does not explicitly teach “wherein the user experience comprises at least one of three dimensional geolocation status, temporal status, experiential status, physiological status and emotional status,” and “the generated personalized data indicative of adjustments in the at least one of three dimensional geolocation, temporal status, experiential status, physiological status and emotional status of the user in the comparing of the initial contextual data set with the subsequent contextual data set.”
wherein the user experience comprises at least one of three dimensional geolocation status, temporal status, experiential status, physiological status and emotional status,(Chung, ¶¶ [0040–1])
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for comparing captured user data with presented media as taught by Tischer with the system for explicitly handling both physical and physiological behavioral data at the same time as taught by Chung, the motivation is “the user equipment may adjust the predetermined threshold and present one or more media assets associated with a higher measure of quality than the previously presented media assets” as taught by Chung (¶ [0010]).

the generated personalized data (Tischer, Fig. 15, 16, 17, ¶¶ [0068], [0113, 114]) indicative of adjustments in the at least one of (Tischer, Fig. 21, generally, Figs. 16, Member vs. time traces, ¶ [0118], Fig. 16, Content vs. time traces, ¶ [0113], Fig. 15, T1 through T4, alternatively, the inferences described in ¶ [0111]) three dimensional geolocation, temporal status, experiential status, physiological status and emotional status of the user in the comparing of the initial contextual data set with the subsequent contextual data set. (Chung, ¶¶ [0040–1], [0191–2])


Regarding claims 2 and 11, the combination of Tischer and Chung teaches:
The user experience system of claim 10, wherein the processor and memory cooperate to further: transmit additional media content to the user; (Tischer, ¶ [0014], Chung ¶ [0010]) additionally sense feedback of the user experience; create at least one of an additional contextual data set from the additional sensed feedback; (Tischer, Fig. 16, Member vs. time traces, ¶ [0118], Fig. 16, Content vs. time traces, ¶ [0113], Fig. 15, T1 through T4, alternatively, the inferences described in ¶ [0111]) measure additional changes in the user experience by comparing the subsequent contextual data set with the additional sensed feedback; (Chung, ¶¶ [0040–1]) and generate revised personalized user data based on the measured additional changes corresponding with the comparing of the subsequent contextual data set with the additional contextual data set. (Tischer, ¶¶ [0011], [0119]; Chung, ¶ [0191])

Regarding claims 3 and 12, the combination of Tischer and Chung teaches:
The user experience system of claim 11, wherein the processor and memory cooperate to further: create an event based on each of the generated revised personalized user data; (Tischer, ¶ [0114]) and store the event within in a data management system; (Tischer, ¶ [0115]) and compare the event with a set of user preferences stored. (Tischer, ¶ [0116], Chung, ¶ [0191])

Regarding claims 4 and 13, the combination of Tischer and Chung teaches:
The user experience system of claim 12, wherein the processor and memory cooperate to further: selecting the media content corresponding with the comparing the even with a set of user preferences stored. (Tischer, ¶ [0117], Chung, ¶ [0191])

Regarding claims 5 and 14, the combination of Tischer and Chung teaches:
The user experience system of claim 13, wherein at least one of the initially sensing feedback, the subsequent sensing feedback and the additional sensing feedback (Tischer, Figs. 15, 16, 17, ¶¶ [0110–6]) including receiving input from at least one an audio source, a video source, a wearable device. (Chung, ¶ [0040])

Regarding claims 6 and 15, the combination of Tischer and Chung teaches:
The user experience system of claim 14, wherein at least one of the initial contextual data set, the subsequent contextual data set, and the additional contextual data set corresponds with a degree of reaction to the user experience, (Tischer, ¶ [0068], Fig. 21, generally, ¶ [0123]) reflective of at least of the at least one of the three dimensional geolocation status, the temporal status, the experiential status, the physiological status and the emotional status. (Chung, ¶ [0191])

Regarding claims 7 and 16, the combination of Tischer and Chung teaches:
The user experience system of claim 15, wherein the at least one of the media content and the additional media content comprises at least one metadata tags defined by at least one of an identified, a name, at least a title, a at least a category, a at least a genre, at least an artist, at least an image, at least a video, at least a text, and media content. (Chung, ¶ [0192]) (Tischer, ¶ [0068], Fig. 21, generally, ¶ [0123])

Regarding claims 8 and 17, the combination of Tischer and Chung teaches:
The user experience system of claim 16, wherein at least one of the stored event and the selected media content cooperates with an Application Programming Interface. (Tischer, ¶¶ [0047], [0068], [0073], [0110], [0118])
 
Regarding claims 9 and 18, the combination of Tischer and Chung teaches:
The user experience system of claim 17, wherein the processor and memory cooperate to further: select mew the media content from a library (Tischer, Figs. 15, 16, 17, ¶¶ [0110–6]) in response to with the comparing the even with a set of user preferences stored. (Tischer, Fig. 21, generally, ¶ [0123])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426